The plaintiff is not precluded from a recovery of the value of his labor and materials upon the bar and the room containing it by his knowledge that the defendant intended to use them for an unlawful purpose. The case is not distinguishable in principle from Delavina v. Hill, 65 N.H. 94. See, in addition, Tracy v. Talmage, 14 N.Y. 162, — 67 Am. Dec. 132, and note; Tyler v. Carlisle, 79 Me. 210, — 1 Am. St. Rep. 301, and note; Michael v. Bacon, 49 Mo. 474, — 8 Am. Rep. 138, and note; Webber v. Donnelly,33 Mich. 469; Hubbard v. Moore, 24 La. An. 591, — 13 Am. Rep. 128; Mahood v. Tealza, 26 La. An. 108, — 21 Am. Rep. 546.
Exception overruled.
CHASE, J., did not sit: the others concurred.